


109 HR 5933 IH: Business Travel Facilitation Act of

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5933
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Feeney (for
			 himself and Mr. Meeks of New York)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the admission to the United States of
		  nonimmigrant business facilitation visitors.
	
	
		1.Short titleThis Act may be cited as the
			 Business Travel Facilitation Act of
			 2006.
		2.Business
			 facilitation visitorsSection
			 214 of the Immigration and Nationality Act (8 U.S.C. 1184) is amended by adding
			 at the end the following:
			
				(s)Business
				facilitation visitors
					(1)In
				generalFor purposes of section 101(a)(15)(B), the term
				visiting the United States temporarily for business includes
				visiting the United States temporarily as a business facilitation visitor, as
				defined in paragraph (2).
					(2)Definition of
				business facilitation visitorFor purposes of this subsection, a
				business facilitation visitor is an alien who is visiting the United States
				temporarily to—
						(A)provide services
				pursuant to a qualifying services contract, as defined in paragraph (7);
				or
						(B)(i)provide management or
				technical training to; or
							(ii)receive management or technical
				training from personnel of a United States entity.
							(3)Conditions
						(A)In
				generalNo alien may be admitted or provided status as a business
				facilitation visitor unless—
							(i)the alien is a
				national of a country that the Secretary of Homeland Security has certified as
				having entered into arrangements with the United States to combat fraud in the
				application for visas to the United States through the use of measures such as
				machine readable passports and biometric technology; and
							(ii)the consular
				officer to whom the alien applies for a visa under the provisions of section
				101(a)(15)(B) determines, based on evidence provided by the alien, that the
				conditions described in this paragraph have been met.
							(B)Conditions with
				respect to provision of servicesIn the case of the provision of
				services as described in paragraph (2)(A), the conditions described in this
				paragraph are that—
							(i)all
				of the alien’s remuneration and expenses related to the provision of such
				services will be paid by the alien’s employer; and
							(ii)the alien is
				qualified to provide such services, as demonstrated by the alien’s possession
				of—
								(I)expert knowledge
				of the entity’s technology or operations on the basis of technical training or
				experience; and
								(II)all licenses or
				other authorizations required to provide the services in the United
				States.
								(C)Conditions with
				respect to provision or receipt of management or technical
				trainingIn the case of the provision or receipt of management or
				technical training as described in paragraph (2)(B), the conditions described
				in this paragraph are that—
							(i)the alien is an
				employee of a firm, corporation, or other legal entity that—
								(I)is affiliated
				through ownership or control with the United States entity whose personnel will
				be providing or receiving the training;
								(II)has entered into
				a joint venture or similar agreement with the United States entity; or
								(III)has purchased, or is considering
				purchasing, goods or services from, or has sold goods or services to, the
				United States entity, and the training is related to such purchase or
				sale;
								(ii)all of the
				alien’s remuneration and expenses related to the provision or receipt of such
				training will be paid by the alien’s employer;
							(iii)in
				the case of an alien seeking to provide management training, the alien
				has—
								(I)at least 5 years
				of experience directly related to management or management training; and
								(II)detailed
				knowledge of the business operations of the alien’s employer; and
								(iv)in the case of an
				alien seeking to receive management training, the alien holds, or will hold
				within 1 year of completing the training, a management level position within
				the alien’s employer.
							(4)Period of
				authorized admission
						(A)Business
				facilitation visitors providing servicesThe period of authorized
				admission for an alien admitted as a business facilitation visitor providing
				professional services as described in paragraph (2)(A) shall not exceed 1 year.
				However, the Secretary of Homeland Security may grant such alien a single
				extension of not more than 6 months if the Secretary determines, based on
				evidence provided by the alien, that—
							(i)there has been an
				unforeseen delay in completing the provision of services described in the
				qualifying services contract; and
							(ii)replacing the
				alien with another provider of professional services would further delay or
				otherwise inhibit fulfillment of the terms of the contract.
							(B)Business
				facilitation visitors providing or receiving management or technical
				trainingThe period of authorized admission for an alien admitted
				as a business facilitation visitor providing or receiving management or
				technical training, as described in paragraph (2)(B), may not exceed 1
				year.
						(5)No change of
				statusNotwithstanding any other provision of this Act, an alien
				admitted as a business facilitation visitor shall not be eligible for a change
				of nonimmigrant status or for an adjustment from nonimmigrant to immigrant
				status during the alien’s stay in the United States.
					(6)Authorization to
				counter pattern of fraudIf the Secretary of Homeland Security
				finds that nationals of a country have engaged in a pattern of fraud involving
				visa applications or other immigration matters, the Secretary may prohibit such
				nationals from admission to the United States as business facilitation visitors
				for such period of time as the Secretary determines to be appropriate.
					(7)Definition of
				qualifying services contractFor purposes of this subsection, a
				qualifying services contract is a contract between a foreign provider of
				professional services and a United States entity, the terms of which
				include—
						(A)the time period
				during which the alien will be required to be present in the United States in
				order to fulfill the terms of the contract;
						(B)the duties to be
				performed by the alien in the United States;
						(C)provisions stating
				that—
							(i)the alien’s
				remuneration and expenses will be paid by the foreign provider;
							(ii)the United States
				entity will provide the alien with working conditions comparable to those of
				similarly situated providers of professional services to the entity and
				consistent with the applicable requirements of the Fair Labor Standards Act (29
				U.S.C. 201 et seq.); and
							(iii)the alien
				possesses the credentials necessary to provide the services covered by the
				contract, including any licenses or other authorizations required to provide
				the services in the United States; and
							(D)a provision
				stating the respective responsibilities of the foreign provider for ensuring
				the alien’s—
							(i)compliance with
				the terms of the alien’s admission to the United States; and
							(ii)return to the
				alien’s home country at the conclusion of the period for which the alien is
				admitted.
							.
		
